Citation Nr: 1026821	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-30 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for myelodysplasia with 
symptoms including pancytopenia, leucopenia, neutropenia, 
macrocystic anemia, and thrombocytopenia, to include as a result 
of exposure to herbicides and/or radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1969 to September 
1970 including service in the Republic of Vietnam.  He is also 
the recipient of the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The Veteran submitted a timely notice of disagreement 
in September 2007 and perfected his appeal in September 2008.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  In his September 2008 
substantive appeal (VA Form 9) he declined the option of 
testifying at a personal hearing.

In January 2010, the RO reconsidered the issue including the 
Veteran's claimed symptoms of pancytopenia, leucopenia, 
neutropenia, macrocystic anemia, and thrombocytopenia.  The RO 
continued its denial of the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the appellant's claim.


The Veteran seeks entitlement to service connection for 
myelodysplasia, to include as due to exposure to herbicides and 
radiation.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Treatment records reveal that the appellant has been noted to 
suffer from leucopenia, neutropenia, macrocystic 
thrombocytopenia, and pancytopenia.  In May 2006, a private 
doctor stated that these findings suggested that the Veteran had 
a dysmyelopoietic syndrome, but that the doctor unable to further 
classify the condition without being able to examine cell 
morphology adequately.  A prescription slip from the same doctor, 
dated in November 2007, states that the Veteran has pancytopenia 
due to MDS (myelodysplastic syndromes).  No treatment records 
from that doctor for the year and a half between the inconclusive 
opinion and prescription note have been associated with the file.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2009).  As the private doctor was 
unable to diagnose myelodysplasia in May 2006, but seemingly 
associated another condition with the disease in November 2007, 
there is a suggestion that further records may exist.  These must 
be sought on remand.

Additionally, the file contains no treatment records after 
September 2007.  On remand the RO/AMC should ask the Veteran 
about further treatment for myelodysplasia or related conditions 
and obtain any records identified.

The Veteran was afforded a VA examination in November 2009.  
However, the examination did not address whether exposure to 
Agent Orange could have caused the Veteran's condition.  The 
Veteran served in Vietnam, and thus exposure to Agent Orange is 
conceded.

As the Court of Appeals for Veterans Claims explained in Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider 
only independent medical evidence to support its findings.  The 
Court went on to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination or 
citing recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  Colvin at 175.  For the 
reasons described above, the Veteran's claim must be remanded for 
another VA examination.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  The AMC is requested to contact the 
Veteran and request that he identify the 
names, addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess additional 
records pertinent to his claim.  The 
Veteran should be specifically asked to 
identify the records concerning his 
earliest diagnosis and treatment for 
myelodysplasia.  The AMC should then 
attempt to obtain and associate with the 
claims folder any medical records 
identified by the Veteran following the 
receipt of any necessary authorizations 
from the Veteran.  Any communication 
associated therewith should be 
memorialized in the Veteran's claims file. 
 
2.  After completion of the above, the AMC 
is requested to schedule the Veteran for 
an appropriate VA examination to determine 
the nature and etiology of myelodysplasia, 
if diagnosed.  The VA examiner should 
thoroughly review the Veteran's claims 
file in conjunction with this examination, 
as well as a complete copy of this REMAND.  
The VA examiner should indicate in the 
examination report that this has been 
accomplished. 
 
The VA examiner should specifically state 
whether the Veteran currently suffers from 
myelodysplasia and explain the rational 
for this diagnosis.  If the VA examiner 
finds that the Veteran has myelodysplasia, 
he or she should then state whether it is 
at least as likely as not that the 
Veteran's disorder is related to, had its 
onset during, or was permanently 
aggravated by the Veteran's active duty 
service.  The VA examiner should address 
all possible causes of the condition, to 
include exposure to both radiation and 
Agent Orange when offering a rationale.   
 
The examiner's report should specifically 
address the Veteran's claim that he was 
exposed to excessive radiation during 
service through x-ray examinations.  The 
examiner should also specifically address 
the November 2007 prescription note 
stating that the Veteran has pancytopenia 
due to myelodysplastic syndromes. 

 
3.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record (and 
keeping in mind the dictates of the 
Veterans Claims Assistance Act of 2000), 
the RO should again review this claim.  If 
any determination remains adverse, the 
Veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2009).  









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


